DETAILED ACTION 
The present application, filed on 6/28/2021 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-20 are pending and have been considered below. 

Priority
The application claims priority to provisional application 63/044,614, filed on 6/26/2020. The priority is acknowledged.   


Objections to the Drawings
The drawings filed on 6/28/2021 are objected to.  

The drawings are replete with errors because structural claim elements are not shown in the drawings, as identified below: 
i.	The text and recognition characters in fig 3 are not readable. 
ii. 	The text and recognition characters in fig 4 are not readable.
iii.	The text and recognition characters in fig 5 are not readable.
iv.	The text and recognition characters in fig 6 are not readable. 
v.	The text and recognition characters in fig 7 are not readable.
vi.	The text and recognition characters in fig 8 are not readable. 

Therefore, the drawings filed on 6/28/2021 are not accepted. 

The drawings of figures 3-8 are not of sufficient quality to permit examination, thus the drawings are objected to because the figures are very difficult to read/interpret/reproduce.  

The drawings are objected to under 37 CFR 1.83(a) because they fail to show all claim limitations as described in the specification. Some examples are shown here after. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. No new matter should be entered. 

Any changes to an application drawing must be in compliance with § 1.84 and must be submitted on a replacement sheet of drawings which shall be an attachment to the amendment document and, in the top margin, labeled “Replacement Sheet”. Any replacement sheet of drawings shall include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. Any new sheet of drawings containing an additional figure must be labeled in the top margin as “New Sheet”. All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper. 

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change to the drawings. 

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by Examiner. 


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 19 and Claim 20 and the therefrom dependent claims are directed respectively to a computer implemented method, to a system and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 19, 20) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: matching the entity user to one or more online category good or service vendor; providing the entity privacy rights recommendation. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to a sales activities or behaviors, business relationships process, i.e. a process aimed at matching users with vendors and providing privacy rights. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: creating an entity user account; assigning a unique alpha-numeric identifier for the entity user.  
When considered individually, these additional claim elements represent general claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the entity user account; the unique alpha-numeric identifier. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. a processor; a computer-readable storage medium are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: creating an entity user account; assigning a unique alpha-numeric identifier for the entity user.  
When considered individually, these additional claim elements represent general claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the entity user account; the unique alpha-numeric identifier. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: a processor; a computer-readable storage medium. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive 

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: analyzing, with the at least one processor, at least one online privacy policy or online terms of service. When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 3 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: presenting, with the at least one processor via the graphical user interface, a one or more user prompts. When considered individually, these additional claim elements represent general receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 4 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving, with the at least one processor via the graphical user interface, one or more user-generated inputs. When considered individually, these additional claim elements represent general receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 5 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: processing, with the at least one processor, the one or more user-generated inputs.  When considered individually, these additional claim elements are 
Dependent Claim 6 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: analyzing, with the at least one processor, the entity user privacy score and the unique alpha-numeric identifier.  When considered individually, these additional claim elements are comparable to “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 7 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: presenting, with the at least one processor via the graphical user interface, a one or more subsequent user prompts. When considered individually, these additional claim elements represent general receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  
Dependent Claim 8 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving, with the at least one processor via the graphical user interface, one or more subsequent user-generated inputs. When considered individually, these additional claim elements represent general receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  
Dependent Claim 9 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: processing, with the at least one processor, the one or more subsequent user-generated inputs.  When considered individually, these additional claim elements are comparable to “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is 
Dependent Claim 10 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: analyzing, with the at least one processor, the updated entity user privacy score and the unique alpha-numeric identifier.  When considered individually, these additional claim elements are comparable to “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 12 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: tracking, with the at least one processor, one or more online transaction.  When considered individually, these additional claim elements represent general receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 13 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: providing, with the at least one processor via the graphical user interface, one or more financial rewards. When considered individually, these additional claim elements represent general receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 14 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: providing, with the at least one processor via the graphical user interface, at least one social sharing link. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 15 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: tracking, with the at least one processor, one or more individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 16 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: providing, with the at least one processor via the graphical user interface, one or more financial rewards. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 17 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generating, with the at least one processor, a privacy index value.  When considered individually, these additional claim elements are comparable to “performing repetitive calculations”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 11, 18 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the entity privacy rights recommendation; industry parameters. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1 and [pages 17-18], including among others: a mobile electronic device; laptop computer; desktop computer; other computing device; server/cloud data store. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.

iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Song et al (CN 104462961), in view of Logue et al (US 7, 627,635).  
Regarding Claims 1, 19, 20 – Song discloses: A computer-implemented method for optimizing an entity privacy rights recommendation for an online transaction, comprising: 
	creating, with at least one processor, an entity user account within an end user application comprising a graphical user interface configured to display one or more privacy rights education prompt and an entity user privacy score, {see at least [0073] account and password; [abstract] suggestion value of privacy rights (reads on privacy score)}    
	wherein the entity user account is associated with an entity user of the end user application; {see at least [0073] user privacy information, account}   
	assigning, with the at least one processor, a unique alpha-numeric identifier for the entity user within the entity user account, {see at least [0096] user identification}   
	matching, with the at least one processor, the entity user to one or more online category good or service vendor according to the unique alpha-numeric identifier; and {see at least [0079] privacy rights matching with suggested value; [0165] to match user settings}   
	providing, with the at least one processor via the graphical user interface, the entity privacy rights recommendation comprising the one or more online category good or service vendor matched to the entity user. {see at least [0006] provide suggested privacy rights, each program suggestion; [0021]}   

Song does not disclose, however, Logue discloses: 
	wherein the unique alpha-numeric identifier comprises a composite identification of an industry or legal privacy standard, a geographic or jurisdictional identifier, a technology platform identifier, a category good or service identifier, and an entity identifier; {see at least fig2, (46)-(48)/[9:47-10:7] user identifier structure (based on the broadest reasonable interpretation requirement (see MPEP 2111), the user identifier structure is construed to comprise: a composite identification of an industry or legal privacy standard, a geographic or jurisdictional identifier, a technology platform identifier, a category good or service identifier, and an entity identifier)}   

KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Song evidently discloses optimizing privacy recommendations.  Logue is merely relied upon to illustrate the functionality of creating a unique user identifier in the same or similar context.  As best understood by Examiner, since both optimizing privacy recommendations, as well as creating a unique user identifier are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Song, as well as Logue would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Song / Logue.

Regarding Claim 2 – Song, Logue discloses the limitations of Claim 1. Song further discloses:  
	analyzing, with the at least one processor, at least one online privacy policy or online terms of service for the one or more online category good or service vendor according to at least one machine learning framework to generate the composite identification of one or more of the industry or legal privacy standard, the geographic or jurisdictional identifier {see at least [0098] geography position; [0129]-[0130] geographic position, location}, the technology platform identifier, and the category good or service identifier. 

Regarding Claim 3 – Song, Logue discloses the limitations of Claim 1. Song further discloses:  
	presenting, with the at least one processor via the graphical user interface, a one or more user prompts associated with one or more online category good or service list item to the entity user, {see at least [0003] prompt setting value for user to select}   
	wherein the one or more user prompts comprise one or more privacy education prompts. {see at least [0111] prompting information (based on the broadest reasonable interpretation requirement (see MPEP 2111), information is construed as education prompt}   

Regarding Claim 4 – Song, Logue discloses the limitations of Claim 3. Song further discloses:  
	receiving, with the at least one processor via the graphical user interface, one or more user-generated inputs in response to the one or more user prompts. {see at least [0003] prompt for user to select}   

Regarding Claim 5 – Song, Logue discloses the limitations of Claim 3. Song further discloses:  
	processing, with the at least one processor, the one or more user-generated inputs in response to the one or more user prompts to generate the entity user privacy score. {see at least [abstract] suggestion value of privacy rights (reads on privacy score)}   

Regarding Claim 6 – Song, Logue discloses the limitations of Claim 5. Song further discloses:  
	analyzing, with the at least one processor, the entity user privacy score and the unique alpha-numeric identifier to match the entity user to the one or more online category good or service vendor. {see at least [0079] rights suggesting database (reads on matching user privacy score with category of product/service)}   

Regarding Claim 7 – Song, Logue discloses the limitations of Claim 6. Song further discloses:  
	presenting, with the at least one processor via the graphical user interface, a one or more subsequent user prompts associated with the one or more online category good or service list item to the entity user, {see at least [0003] prompt setting value for user to select}   
	wherein the one or more subsequent user prompts comprise one or more subsequent privacy education prompts. {see at least [0111] prompting information (based on the broadest reasonable interpretation requirement (see MPEP 2111), information is construed as education prompt}    

Regarding Claim 8 – Song, Logue discloses the limitations of Claim 6. Song further discloses:  
	receiving, with the at least one processor via the graphical user interface, one or more subsequent user-generated inputs in response to the one or more subsequent user prompts. {see at least [0003] prompt for user to select}

Regarding Claim 9 – Song, Logue discloses the limitations of Claim 8. Song further discloses:  
	processing, with the at least one processor, the one or more subsequent user-generated inputs to generate an updated entity user privacy score. {see at least [abstract] suggestion value of privacy rights (reads on privacy score)}    

Regarding Claim 10 – Song, Logue discloses the limitations of Claim 8. Song further discloses:  
	analyzing, with the at least one processor, the updated entity user privacy score and the unique alpha-numeric identifier to provide an updated entity privacy rights recommendation to the entity user via the graphical user interface of the end user application. {see at least [0006] provide suggested privacy rights, each program suggestion; [0021]}   


Claims 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Song et al (CN 104462961), in view of Logue et al (US 7, 627,635), in further view of Plut (US 2012/0209718).  
Regarding Claim 11 – Song, Logue discloses the limitations of Claim 1. Song, Logue does not disclose, however, Plut discloses:  
	wherein the entity privacy rights recommendation comprises a link for a uniform resource locator for a webpage associated with the one or more online category good or service vendor. {see at least [0113] completing a transaction that was initiated using an interpersonal electronic advertisement (e.g., the recipient was sent to a website to make the purchase using a link embedded in the ad 16), completing a transaction that otherwise corresponds to electronic advertisement (e.g., the ad brought the ad recipient to a retailer's website, and the recipient purchased a product or service similar to the product or service conveyed in the electronic ad but not the particular product or service conveyed in the electronic ad), viewing the electronic advertisement, or clicking the electronic advertisement. A recipient that completes a transaction using the interpersonal ad often leads to larger financial rewards for suggester than just viewing the ad}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Song, Logue to include the elements of Plut.  One would have been motivated to do so, in order to direct the user to the source of product/service.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Song, Logue evidently discloses optimizing privacy recommendations.  Plut is merely relied upon to illustrate the functionality of a webpage link in the same or similar context.  As best understood by Examiner, since both optimizing privacy recommendations, as 

Regarding Claim 12 – Song, Logue, Plut discloses the limitations of Claim 11. Plut further discloses:  
	tracking, with the at least one processor, one or more online transaction associated with the link for the uniform resource locator for the webpage associated with the one or more online category good or service vendor. {see at least [0113] completing a transaction that was initiated using an interpersonal electronic advertisement (e.g., the recipient was sent to a website to make the purchase using a link embedded in the ad 16), completing a transaction that otherwise corresponds to electronic advertisement (e.g., the ad brought the ad recipient to a retailer's website, and the recipient purchased a product or service similar to the product or service conveyed in the electronic ad but not the particular product or service conveyed in the electronic ad), viewing the electronic advertisement, or clicking the electronic advertisement. A recipient that completes a transaction using the interpersonal ad often leads to larger financial rewards for suggester than just viewing the ad}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Song, Logue, Plut to include additional elements of Plut.  One would have been motivated to do so, in order to monitor user’s transaction activity.  In the instant case, Song, Logue, Plut evidently discloses optimizing privacy recommendations.  Plut is merely relied upon to illustrate the additional functionality of tracking user transactions in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 13 – Song, Logue, Plut discloses the limitations of Claim 12. Plut further discloses:  
	providing, with the at least one processor via the graphical user interface, one or more financial rewards to the entity user in response to the one or more online transaction associated with the link for the uniform resource locator for the webpage associated with the one or more online category good or service vendor. {see at least [0113] completing a transaction that was initiated using an interpersonal electronic advertisement (e.g., the recipient was sent to a website to make the purchase using a link embedded in the ad 16), completing a transaction that otherwise corresponds to electronic advertisement (e.g., the ad brought the ad recipient to a retailer's website, and the recipient purchased a product or service similar to the product or service conveyed in the electronic ad but not the particular product or service conveyed in the electronic ad), viewing the electronic advertisement, or clicking the electronic advertisement. A recipient that completes a transaction using the interpersonal ad often leads to larger financial rewards for suggester than just viewing the ad}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Song, Logue, Plut to include additional elements of Plut.  One would have been motivated to do so, in order to incentivize the user to make transactions.  In the instant case, Song, Logue, Plut evidently discloses optimizing privacy recommendations.  Plut is merely relied upon to illustrate the additional functionality of rewarding the user for making transactions in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


Claims 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Song et al (CN 104462961), in view of Logue et al (US 7, 627,635), in further view of Jolly (US 2019/0158587).  
Regarding Claim 14 – Song, Logue discloses the limitations of Claim 1. Song, Logue does not disclose, however, Jolly discloses:
	providing, with the at least one processor via the graphical user interface, at least one social sharing link associated with the entity user account to the entity end user. {see at least fig3, rc320, [0044] social sharing link}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Song, Logue to include the elements of Jolly.  One would have been motivated to do so, in order to direct the user to create social contacts.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Song, Logue evidently discloses optimizing privacy recommendations.  Jolly is merely relied upon to illustrate the functionality of providing a social sharing link in the same or similar context.  As best understood by Examiner, since both optimizing privacy recommendations, as well as providing a social sharing link are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Song, Logue, as well as Jolly would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Song, Logue / Jolly.

Regarding Claim 15 – Song, Logue, Jolly discloses the limitations of Claim 14. Jolly further discloses:  
	tracking, with the at least one processor, one or more social sharing event associated with the at least one social sharing link associated with the entity user account. {see at least fig3, rc320, [0044] social sharing link}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Song, Logue, Jolly to include additional elements of Jolly.  One would have been motivated to do so, in order to monitor user’s social contact activities. In the instant case, Song, Logue, Jolly evidently discloses optimizing privacy recommendations.  Jolly is merely relied upon to illustrate the additional functionality of tracking user social contacts in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


Claim 16 rejected under 35 U.S.C. 103(a) as being unpatentable over Song et al (CN 104462961), in view of Logue et al (US 7, 627,635), in further view of Jolly (US 2019/0158587), in further view of Sullivan (US 2017/0124585).    
Regarding Claim 16 – Song, Logue, Jolly discloses the limitations of Claim 15. Song, Logue does not disclose, however, Sullivan discloses:  
	providing, with the at least one processor via the graphical user interface, one or more financial rewards to the entity user in response to the one or more social sharing event. {see at least [claim 1] reward for social event}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Song, Logue, Jolly to include the elements of Sullivan.  One would have been motivated to do so, in order to incentivize the user for making social contacts. Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Song, Logue, Jolly evidently discloses optimizing privacy recommendations.  Sullivan is merely relied upon to illustrate the functionality of providing financial rewards in the same or similar context.  As best understood by Examiner, since both optimizing privacy recommendations, as well as providing financial rewards are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Song, Logue, Jolly, as well as Sullivan would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Song, Logue, Jolly / Sullivan.


Claims 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Song et al (CN 104462961), in view of Logue et al (US 7, 627,635), in further view of Chauhan (US 2016/0125441).  
Regarding Claim 17 – Song, Logue discloses the limitations of Claim 2. Song, Logue does not disclose, however, Chauhan discloses:  
	generating, with the at least one processor, a privacy index value for the one or more online category good or service vendor according to the at least one machine learning framework, {see at least [0002], [0028] confidence index}   
	wherein the privacy index value is directly or inversely correlated to one or more industry parameters for the one or more online category good or service vendor. {see at least [0001], [0002], [0012], [0018] consumer confidence index}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Song, Logue to include the elements of Chauhan.  One would have been motivated to do so, in order to monitor the privacy levels across a certain domain.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Song, Logue evidently discloses optimizing privacy recommendations.  Chauhan is merely relied upon to illustrate the functionality of a privacy index value in the same or similar context.  As best understood by Examiner, since both optimizing privacy recommendations, as well as a privacy index value are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Song, Logue, as well as Chauhan would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Song, Logue / Chauhan.

Regarding Claim 18 – Song, Logue, Chauhan discloses the limitations of Claim 17. Chauhan further discloses:  
	wherein the one or more industry parameters comprise one or more of a privacy regulation parameter, an adverse legal or regulatory action parameter, a security or privacy-related incident or breach parameter, and a consumer satisfaction or consumer confidence parameter. {see at least [0001], [0002], [0012], [0018] consumer confidence index}    




The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
	US 20190180240 A1	2019-06-13	33	O'Brien; Beatrice T.	Computerized Network System for Initiating, Facilitating, Auditing, and Managing Communications and Documents Involving Professional Expertise
	US 20190182299 A1	2019-06-13	32	O'Brien; Beatrice T.	Computerized Network System for Initiating, Facilitating, Auditing, and Managing Communications and Documents Involving Professional Expertise
	US 9934537 B2	2018-04-03	89	Berland; Leslie et al.	System and method for providing offers through a social media channel
	CN 104462961 A	2015-03-25	25	SONG, Shuang et al.	Mobile terminal and privacy rights optimization method



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622